DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments and remarks filed on 05/16/2022. 
Claims 1-20 are pending. 
Claims 1, 10 and 16 are independent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohle et al. (US 2008/0272669) in view of Tomoari et al. (JP 4032516) in view of Lipo et al. (US 2003/0085627).

Re claim 1, Mohle teaches (Figures 3-4) a method comprising:
controlling currents of the plurality of windings (U1,V1,W1….U4,V4,W4) of the motor (1) through a plurality of power converters (11-14) coupled to the plurality of windings so that the currents in neighboring windings have an even phase shift and the number of poles (poles can be 6, 8 or 10) and the number of phases (phases can be 4, 5, 6 or more) of the motor are dynamically adjustable (para 48; discloses that the poles and phases can be more); and
but fails to explicitly teach configuring a motor with a plurality of windings evenly distributed along a perimeter such that the number of poles of the motor can be adjusted through adjusting currents in the plurality of windings; injecting a plurality of high-order harmonic currents into the plurality of windings of the motor through controlling the plurality of power converters to improve a performance index of the motor.
Tomoari teaches (Figures 1-4) configuring a motor with a plurality of windings (para 19; two three phase windings) evenly distributed along a perimeter such that the number of poles of the motor can be adjusted through adjusting currents in the plurality of windings (para 20; Traveling with a rotor having a plurality of pairs of magnetic poles alternately arranged at equal intervals in the circumferential direction, and a stator coil having a plurality of three-phase windings arranged on the circumference separated by a predetermined phase difference in electrical angle; The stator coil has two three-phase windings arranged on the circumference with a phase difference of π / 6 or π / 3 radians in electrical angle and independent of neutral points. Examiner does not give any patentable weight to the bolded limitations because these are intended result of evenly distributed the plurality of windings along the perimeter); 
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Mohle with the system of Tomoari to improve the safety and performance of the motor (see Tomoari; para 10).
Mohle in view of Tomoari does not teach or suggest injecting a plurality of high-order harmonic currents into the plurality of windings of the motor through controlling the plurality of power converters to improve a performance index of the motor.
However, Lipo teaches (Figure 8) injecting a plurality of high-order harmonic currents (third harmonic current) into the plurality of windings (ABC and XYZ; para 88) of the motor (31; para 88) through controlling the plurality of power converters (37 and 40) to improve a performance index of the motor (para 39 and 48).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Mohle with the system of Tomoari further with the system of Lipo to significantly increase torque performance (see Lipo; abstract).

Re claim 2, Mohle in view of Tomoari in view of Lipo teaches the method of claim 1, wherein:
the plurality of high-order harmonic currents is produced by a plurality of high-order harmonic voltages comprising a third-order harmonic generated by the plurality of power converters (see Lipo; para 57-58).

Re claim 3, Mohle in view of Tomoari in view of Lipo teaches the method of claim 1, wherein:
the plurality of windings of the motor is divided into a plurality of groups (see Mohle; U1,V1,W1….U4,V4,W4), and wherein first terminals of all windings in a group are coupled to a connection bar (see Mohle; Fig. 4), and a second terminal of each winding in the group is coupled to one of the plurality of power converters (see Mohle; Fig. 4).

Re claim 5, Mohle in view of Tomoari in view of Lipo teaches the method of claim 1, further comprising:
controlling the plurality of power converters to continue operating the motor after one of the plurality of windings or one of the plurality of power converters has a failure (see Mohle; para 14-15; discloses the machine is still controlled when a failure occurs).

Re claim 6, Mohle in view of Tomoari in view of Lipo teaches the method of claim 1, further comprising:
determining an injection ratio of a high-order harmonic current to a fundamental frequency current for improving the performance index of the motor (see Lipo; para 48-50).

Re claim 7, Mohle in view of Tomoari in view of Lipo teaches the method of claim 1, further comprising:
adjusting phase shifts between currents of adjacent windings of the motor to dynamically adjust the number of poles and the number of phases in a pair of poles (see Lipo; para 45).

Re claim 8, Mohle in view of Tomoari in view of Lipo teaches the method of claim 1, further comprising:
injecting the plurality of high-order harmonic currents into the plurality of windings of the motor to increase power capability of the motor or the plurality of power converters (see Lipo; para 39 and 48).

Re claim 9, Mohle in view of Tomoari in view of Lipo teaches the method of claim 1, further comprising:
injecting a zero-sequence component into the plurality of windings of the motor to improve a performance index of the motor (see Lipo; para 33, 38 and 47-48).

Re claim 10, Mohle teaches (Figures 3-4) a system comprising:
a motor (1); wherein all first terminals of windings in a group are connected to a connection bar (Fig. 4), and wherein each second terminal of the windings in the group is coupled to a power converter (Fig. 4);
all power converters (11-14) coupled to the windings in the group forming a set (Fig. 4), wherein the set
of power converters is coupled to a power source (para 46) and is configured to control currents of the
group of windings such that the currents in neighboring windings have an even phase shift (para 46); and
a controller configured to determine the number of poles and number of phases (para 48; discloses that the poles and phases can be more), and
but fails to explicitly teach a motor having a plurality of windings evenly distributed along a perimeter arranged into a plurality of groups, inject a high-order harmonic component into the motor to improve a performance index.
Tomoari teaches (Figures 1-4) a motor (1) having a plurality of windings evenly distributed along a perimeter (111 and 112) arranged into a plurality of groups (para 20; Traveling with a rotor having a plurality of pairs of magnetic poles alternately arranged at equal intervals in the circumferential direction, and a stator coil having a plurality of three-phase windings arranged on the circumference separated by a predetermined phase difference in electrical angle; The stator coil has two three-phase windings arranged on the circumference with a phase difference of π / 6 or π / 3 radians in electrical angle and independent of neutral points).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Mohle with the system of Tomoari to improve the safety and performance of the motor (see Tomoari; para 10).
Mohle in view of Tomoari does not teach or suggest inject a high-order harmonic component into the motor to improve a performance index.
However, Lipo teaches (Figure 8) inject a high-order harmonic component (third harmonic current) into the motor to improve a performance index (para 39 and 48).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Mohle with the system of Tomoari further with the system of Lipo to significantly increase torque performance (see Lipo; abstract).

Re claim 11, Mohle in view of Tomoari in view of Lipo teaches the system of claim 10, wherein:
two power sources (see Lipo; 47 and 48) coupled to two sets of power converters are connected in series (see Lipo; Fig. 8).

Re claim 12, Mohle in view of Tomoari in view of Lipo teaches the system of claim 10, wherein:
the controller is configured to adjust the number of poles and the number of phases in a pair of poles of the motor through adjusting currents flowing through the windings (see Tomoari; para 20; Traveling with a rotor having a plurality of pairs of magnetic poles alternately arranged at equal intervals in the circumferential direction, and a stator coil having a plurality of three-phase windings arranged on the circumference separated by a predetermined phase difference in electrical angle; The stator coil has two three-phase windings arranged on the circumference with a phase difference of π / 6 or π / 3 radians in electrical angle and independent of neutral points; A pair of current sensors for detecting a vector sum of currents of each phase with a small phase difference between the three-phase windings).

Re claim 13, Mohle in view of Tomoari in view of Lipo teaches the system of claim 10, wherein the controller comprises:
a pole number decision unit (see Tomoari; 23) configured to determine the number of poles based on a plurality of operating parameters (see Tomoari; para 20);
a system control unit (see Tomoari; 23) configured to generate a plurality of reference signals for controlling the power converters (See Tomoari; para 20); and
a modulation unit (see Tomoari; 21 and 22) configured to generate a plurality of PWM signals for controlling the power converters, wherein the modulation unit has inputs coupled to the pole number decision unit and the system control unit (see Tomoari; para 20).

Re claim 14, Mohle in view of Tomoari in view of Lipo teaches the system of claim 10, wherein:
the controller is configured to inject a third-order harmonic component into the motor for improving power capability of the motor (see Lipo; para 39 and 48).

Re claim 15, Mohle in view of Tomoari in view of Lipo teaches the system of claim 10, wherein
the controller is configured to determine the number of poles based on a speed of the Motor (see Tomoari; para 20).

Re claim 16, Mohle teaches (Figures 3-4) a method comprising:
and arranged into a plurality of groups and the plurality of power converters (11-14) is
arranged into a plurality of sets (phases can be 4, 5, 6 or more), and wherein a first terminal of each winding in a group is coupled to a power converter (Fig. 3-4), and wherein second terminals of all windings in the group are coupled to a connection bar (Fig. 3-4); and
but fails to explicitly teach configuring a motor drive system with a motor having a plurality of windings coupled to a plurality of power converters, wherein the plurality of windings is distributed evenly along a perimeter; controlling the plurality of power converters such that the currents in neighboring windings have an even phase shift and a plurality of high-order harmonic currents is injected into the motor to improve a performance index of the motor drive system.
Tomoari teaches (Figure 1-4) configuring a motor drive system with a motor having a plurality of windings (para 19; two three phase windings) coupled to a plurality of power converters, wherein the plurality of windings (111 and 112) is distributed evenly along a perimeter (para 20; Traveling with a rotor having a plurality of pairs of magnetic poles alternately arranged at equal intervals in the circumferential direction, and a stator coil having a plurality of three-phase windings arranged on the circumference separated by a predetermined phase difference in electrical angle; The stator coil has two three-phase windings arranged on the circumference with a phase difference of π / 6 or π / 3 radians in electrical angle and independent of neutral points).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Mohle with the system of Tomoari to improve the safety and performance of the motor (see Tomoari; para 10).
However, Mohle in view of Tomoari does not teach or suggest controlling the plurality of power converters such that the currents in neighboring windings have an even phase shift and a plurality of high-order harmonic currents is injected into the motor to improve a performance index of the motor drive system.
Lipo teaches (Figure 8) controlling the plurality of power converters (37 and 40) such that the currents in neighboring windings (ABC and XYZ; para 88)  have an even phase shift and a plurality of high-order harmonic currents (third harmonic current) is injected into the motor to improve a performance index of the motor drive system (para 39 and 48).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Mohle with the system of Tomoari further with the system of Lipo to significantly increase torque performance (see Lipo; abstract).

Re claim 18, Mohle in view of Tomoari in view of Lipo teaches the method of claim 16, wherein:
the number of poles of the motor and the number of phases in a pair of poles are configured to be dynamically adjusted during operation of the motor drive system (see Tomoari; para 20; Traveling with a rotor having a plurality of pairs of magnetic poles alternately arranged at equal intervals in the circumferential direction, and a stator coil having a plurality of three-phase windings arranged on the circumference separated by a predetermined phase difference in electrical angle; The stator coil has two three-phase windings arranged on the circumference with a phase difference of π / 6 or π / 3 radians in electrical angle and independent of neutral points; A pair of current sensors for detecting a vector sum of currents of each phase with a small phase difference between the three-phase windings). 

Re claim 19, Mohle in view of Tomoari in view of Lipo teaches the method of claim 18, further comprising:
configuring the motor drive system such that the motor has a first number of poles at a
first speed (see Tomoari; para 20) and a second number of poles at a second speed lower than the first speed (see Tomoari; para 20), wherein the second number is greater than the first number (see Tomoari; para 20).

Re claim 20, Mohle in view of Tomoari in view of Lipo teaches the method of claim 16, further comprising:
injecting a third-order harmonic current (see Lipo; third harmonic current) into the motor to improve power capability of the motor drive system (para 39 and 48).


Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohle et al. (US 2008/0272669) in view of Lipo et al. (US 2003/0085627) as applied to claim 3 above, and further in view of Kaiser et al. (US 2009/0140596).

Re claim 4, Mohle in view of Tomoari in view of Lipo teaches the method of claim 3, wherein:
but fails to explicitly teach a winding of the plurality of windings is a metal bar.
Kaiser teaches (Figure 1) a winding of the plurality of windings is a metal bar (bar wound stator; para 15).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Mohle with the system of Lipo further with the system of Kaiser to provide superior thermal performance (see Kaiser; para 4).

Re claim 17, Mohle in view of Tomoari in view of Lipo teaches the method of claim 16, wherein:
but fails to explicitly teach the connection bar has a ring shape.
Kaiser teaches (Figure 1) the connection bar has a ring shape (bar wound stator; para 15).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Mohle with the system of Lipo further with the system of Kaiser to provide superior thermal performance (see Kaiser; para 4).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846